Citation Nr: 9929211	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability evaluation for convalescence beyond June 30, 1993, 
under the provisions of 38 C.F.R. § 4.30.

2.  Entitlement to an increased evaluation for post-operative 
residuals of a repaired rotator cuff tear and tears of the 
glenoid with limitation of motion in the left shoulder, 
currently evaluated as 20 percent disabling; to include the 
issue of whether the reduction in rating from 30 percent to 
20 percent disabling effective on December 1, 1995, was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1980 to December 
1988.  This appeal arises from a September 1995 rating 
decision of the Pittsburgh, Pennsylvania, Regional Office 
(RO).  In that decision, the RO reduced the evaluation for 
the veteran's service-connected left shoulder disability from 
30 percent to 20 percent disabling effective on December 1, 
1995.  It also denied extension of a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.30 past June 30, 1993, for convalescence from left 
shoulder surgery conducted in April 1993.  The veteran 
appealed both of these determinations.

A hearing was held before the Board of Veterans Appeals 
(Board) in April 1999 sitting in Washington, D.C.  This 
hearing was conducted by Ms. Barbara B. Copeland, a member of 
the Board, who was designated to do so by the Chairman of the 
Board pursuant to 38 U.S.C.A. § 7102(a) (West Supp. 1999).  
Ms. Copeland will make the final determination in this case.

The issue of an increased evaluation for the veteran's 
service-connected left shoulder disability is discussed in 
the remand section of this decision.


FINDINGS OF FACT

1.  The veteran underwent surgical repair of his service-
connected left shoulder rotator cuff tear on April 12, 1993.

2.  The veteran was under continual post-operative therapy 
from April 12, 1993, until October 19, 1993.

3.  The veteran was released for work by his treating 
physician on October 19, 1993.


CONCLUSION OF LAW

The veteran's surgery on his service-connected left shoulder 
rotator cuff tear required convalescence until October 1993.  
38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of May 1990, the RO granted service 
connection for the residuals of the veteran's torn rotator 
cuff in his left shoulder.  This disorder was evaluated as 30 
percent disabling under the U. S. Department of Veterans 
Affairs (VA) Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code (Code) 5201 and became effective from 
December 1988.

In March 1994, the veteran filed a claim for a temporary 
total evaluation for his left shoulder disability for a 
period of convalescence from surgery conducted in April 1993.  
His private treatment records were received in July 1994.  
These records reported that in February 1993, the veteran was 
seen for complaints of weakness in his left shoulder and 
numbness and tingling in his left hand.  The physician 
commented:

This is a fairly complicated case.  The 
differential diagnosis here is possible 
recurrent rotator cuff tear which leaves 
him with lack of external rotation 
strength versus a possible suprascapular 
nerve lesion which would also leave him 
with lack of external rotation strength.  
The only way to fully differentiate this 
is to perform a shoulder arthrogram to 
see if the rotator cuff is indeed torn or 
not.

In a March 1993 medical record, it was reported that a left 
shoulder arthrogram had revealed a full-thickness rotator 
cuff tear.  The private physician recommended that the 
veteran undergo an anterior acromioplasty.  An operative 
report noted that the veteran had been admitted on April 12, 
1993 to undergo a left shoulder open redo acromioplasty, 
distal clavicle resection, and redo open rotator cuff repair.  
The post-operative diagnosis was left shoulder impingement 
with acromioclavicular joint arthritis and rotator cuff tear.  
An outpatient record of late April 1993 reported that the 
veteran was doing very well.  It was noted that the veteran 
had been doing passive range of motion exercises.  The 
physician recommended that the veteran continue these 
exercises and keep him "in a pillow" for one more month.  
In late May 1993, the physician decided to take the veteran 
out of his abduction pillow and continue passive motion 
therapy.  Physical therapy reports of June and August 1993 
noted that the veteran was receiving therapy three times a 
week.  Follow-up examinations from June through October 1993 
noted continued therapy for the veteran's left shoulder 
operation.  On October 19, 1993, his private physician 
commented that the veteran "has been working in a shoe 
store, and now he is thinking about getting a job at the post 
office.  [He] can do whatever he wants at this point, but I 
do not want him to do overhead motions."

By rating decision of August 1994, the RO determined that the 
medical evidence indicated that the veteran was entitled to a 
total disability rating for a period of one month 
convalescence under the provisions of 38 C.F.R. § 4.30.  This 
100 percent rating was made effective from April 12, 1993, 
until June 30, 1993.  The veteran appealed this 
determination.  In a statement of November 1994, the veteran 
argued that he had not been able to return to work until 
October 10, 1993.  He felt that his total disability 
evaluation should extend to that date.

A written statement was received from the veteran in March 
1995.  He claimed that his April 1993 shoulder surgery had 
forced him to remain off work until the first week of October 
1993.  The veteran asserted that his physician had not 
released him to work until the outpatient visit of October 
19, 1993, but he had started a manager in training program 
the first week of October because of his lack of funds.  At 
his hearing on appeal in August 1996, the veteran claimed 
that from April 1993 until October 1993 he had to attend 
physical therapy three times a week.  He asserted that his 
treating physician had not released him for work until 
October 1993.

A hearing was held before the Board in April 1999.  The 
veteran again claimed that his physician had not released him 
for work until October 1993.  It was alleged by the veteran 
that he had owned a beer distributor franchise prior to his 
April 1993 surgery which he was forced to relinquish because 
he could not work.  He asserted that his physician had not 
provided him with a statement during 1993 that he could not 
work because he was afraid it would hinder the veteran's 
ability to get hired later.  It was alleged by the veteran 
that his treating physician had told him in 1993 that it 
would take six months to one year to recover from his left 
shoulder surgery.  He claimed that for the first two and a 
half months after his April 1993 surgery his left arm was 
immobilized.  The veteran requested that the record be left 
open so that he could submit a letter from his treating 
physician to verify that his period of convalescence lasted 
from April to October 1993.

In July 1999, the veteran submitted a letter from his 
treating physician along with a waiver of RO consideration of 
this evidence under the provisions of 38 C.F.R. § 20.1304.  
This physician wrote:

It is noted that after the last operation 
I did not allow him to return to work 
until October of 1993 due to the marked 
weakness that he had secondary to a 
massive rotator cuff tear.  It is noted 
that his return to work date is entirely 
consistent with a massive rotator cuff 
repair, namely six months after surgery.


II.  Applicable Criteria.

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted under paragraph (a) 
(1), (2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release.  
38 C.F.R. § 4.30 (1998).

Total ratings will be assigned if treatment of a service-
connected disability resulted in:  1) Surgery necessitating 
at least one month of convalescence (Effective as to 
outpatient surgery March 1, 1989.),  2) Surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited). (Effective as to 
outpatient surgery March 1, 1989.),  3) Immobilization by 
cast, without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30(a) (1998).

A total rating will require full justification on the rating 
sheet and may be extended as follows:  1) Extensions of 1, 2 
or 3 months beyond the initial 3 months may be made under 
paragraph (a) (1), (2) or (3) of this section,  2) Extensions 
of 1 or more months up to 6 months beyond the initial 6 
months period may be made under paragraph (a) (2) or (3) of 
this section upon approval of the Adjudication Officer.  
38 C.F.R. § 4.30(b) (1998).


III.  Analysis.

The evidence of record indicates that subsequent to the 
veteran's left shoulder surgery on April 12, 1993, he 
received physical therapy three times a week until October 
1993.  The veteran's treating physician reported that he had 
not released the veteran for work until October 1993.  He 
claimed that this was in keeping with the standard practice 
of allowing six months for recuperation from surgery to 
repair a rotator cuff tear.  The veteran himself has 
acknowledged that he returned to work the first week of 
October 1993 due to his financial hardship.

It is the undersigned's determination that both the lay and 
medical evidence indicates that the veteran was not cleared 
to return to work until October 1993 due to residual 
recuperation from his left shoulder surgery in April 1993.  
Based on the private physician's letter of July 1999 that 
indicated that repair of the veteran's rotator cuff tear 
required six months convalescence, it is found that the 
veteran was entitled to three months total rating under 
38 C.F.R. § 4.30(a)(2) and additional three months under 
38 C.F.R. § 4.30(b).  Thus, the veteran is entitled to an 
extension of a 100 percent evaluation for purposes of 
convalescence until October 31, 1993.


ORDER

An extension of a temporary total disability evaluation is 
granted under the provisions of 38 C.F.R. § 4.30 until 
October 31, 1993.


REMAND

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected left shoulder disability is worse than 
currently evaluated, and he has thus stated a well-grounded 
claim.

At his Board hearing in April 1999, the veteran claimed that 
he had re-injured his left shoulder the previous January and 
was soon to undergo more surgery.  This claim was 
corroborated in the medical records he subsequently presented 
to the Board.  A review of the claims file indicates that the 
last VA comprehensive examination of the veteran's left 
shoulder was conducted in November 1995, almost four years 
ago.  The veteran has also contended that his most recent 
examination was inadequate, as all of his complaints were not 
recorded by the VA physician in his examination report.  It 
has been held by the U. S. Court of Appeals for Veterans 
Claims (hereafter the Court) that a VA examination too remote 
from the present is inadequate for rating purposes.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (a 23 month old 
examination was too remote in time to adequately support the 
decision in an appeal for increased disability compensation).  
Further, the veteran has indicated that his left shoulder 
disability has worsened since the last examination and, 
therefore, a new examination is required to determine the 
current severity of his disability.  See Gregory v. Brown, 8 
Vet. App. 563 (1996).

A review of the November 1995 examination report also 
indicates that the examiner failed to discuss limitation of 
motion or use due to pain on motion, fatigability, or 
repetitive use.  The Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1994), that ratings based on limitation of motion 
do not subsume 38 C.F.R. §§ 4.40 and 4.45 (1998).  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
fatigability, and/or repetitive motion, including during 
flare-ups.  The veteran's shoulder disability is currently 
rated based on limitation of motion.  On remand, the VA 
examiner should provide such findings.

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action:

1.  The RO should appropriately contact 
the veteran and request the names and 
addresses of all healthcare providers who 
have treated his left shoulder disability 
from November 1995 to the present time.  
After securing the necessary release(s), 
the RO should obtain any records not 
already contained in the claims file; to 
include those from any identified VA 
medical center or outpatient clinic.  
Once obtained, all records must be 
associated with the claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination.  
The purpose of this examination is to 
determine the severity of the veteran's 
service-connected left shoulder 
disability.  Such tests as the examining 
physician deems necessary should be 
performed.  The clinical findings and 
reasons upon which the opinions are based 
should be clearly set forth.  The claims 
folders must be made available to the 
examining physician in connection with 
the examination so that he or she may 
review pertinent aspects of the veteran's 
medical history.  If the examiner finds 
it impossible to answer any of the 
questions below, it should be so noted on 
the examination report with the reasons 
given for this conclusion.  The examiner 
should provide the following opinions:

a.  What is the range of motion in 
the veteran's left shoulder measured 
in degrees?

b.  Which is the veteran's dominant 
upper extremity?

c.  Does the veteran's left shoulder 
have weakened movement, excess 
fatigability, or incoordination?  If 
so, the examiner should report the 
degree of additional range of motion 
lost, or favorable or unfavorable 
ankylosis, due to any weakened 
movement, excess fatigability, or 
incoordination.  

d.  Does the veteran's left shoulder 
disability significantly limit 
functional ability during flare-ups 
or after repeated use over a period 
of time?  If so, the examiner should 
report the degree of additional 
range of motion lost, or favorable 
or unfavorable ankylosis, due to 
pain on use or during flare-ups.  

e.  What is the degree of the 
veteran's industrial impairment due 
to his service-connected left 
shoulder disability?

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an increased evaluation for his service-
connected left shoulder disability can 
now be granted.  It should also determine 
whether the reduction in the veteran's 
evaluation of his left shoulder 
disability from 30 to 20 percent 
disabling effective December 1, 1995, was 
proper.  With respect to rating this 
disorder, the RO's attention is directed 
to the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1994), which was 
discussed above.  If the RO's decision 
remains adverse to the veteran, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and given an opportunity to 
respond.  Thereafter, the case should 
then be returned to the Board for further 
appellate consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

